DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 20 are pending for examination.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on10/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., (“People detection and tracking using RGB-D cameras for mobile robots”, hereinafter Liu, pages 1 – 11) in view of Wang et al., (US PUB 2018/0172451 hereinafter Wang).
Liu reference is IDS filed by applicant on 10/28/2019.

As to claim 1, Liu teaches a computer-implemented method for optimal placement of occupancy detection devices, the computer-implemented method comprising:
engaging, by one or more processors, a mobile platform (“mobile robot” abstract) to collect data within a building (“…human detection and tracking system is designed and validated for mobile robots using color data with depth information RGB-depth (RGB-D) cameras” abstract); 
constructing, by one or more processors, a spatial map from the collected data (“spatial region of interest plan view maps…” abstract) and (“…height map…” page 2 col. 1); 
constructing, by one or more processors, an occupancy map from the collected data (“…occupancy map…” page 2 col. 1); 
determining, by one or more processors, a set of occupancy detection devices (“…Additionally, multisensor based human detection and tacking systems take full advantage of different sensors to augment accuracy and reliability. Laser-based leg detectors and face detectors are fused using a sequential implementation of an unscented Kalman Filter for robust detection and tracking.8 An RGB-D camera, laser, and thermal sensor are combined and mounted on a mobile robot, and a real-time particle filter system is implemented to merge the information provided by these sensors to realize a human following system…” determining when  page 2 col. 2) and a placement for each occupancy detection device of the set of occupancy detection devices (“…a stereo camera placed at the height of people’s knees…” page 3 col. 1); and 
outputting, by one or more processors, the set of occupancy detection devices and the placement for each occupancy detection device of the set of occupancy detection devices (“…” page ).  
While Liu teaches producing occupancy map and height/spatial map (page 2 and 10) as scenarios for detection and tracking system (page 10 col. 2).  Liu does not but Wang teaches creating, a model from the spatial map and the occupancy map (“…Meanwhile, the grid map is easy to be maintained and is create a dynamic map model reflecting information of a real environment, and can effectively realize localization and navigation of the robot” para. 0010, 0050, and 0136).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Liu by adopt the teachings of Wang because Wang also teaches mobile robot platform (title, abstract).  Further, Wang’s map of collected information from sensors/detectors (para. 0006) that is easy to maintain and can quickly create a map model reflecting collected information of a real environment to navigate the robot (para. 0050).

As to claim 2, Liu modified by Wang teaches the computer-implemented method of claim 1, Liu teaches wherein the spatial map is three-dimensional (“….3D position information and spatial geometric …” page 3 col. 2).  

As to claim 3, Liu modified by Wang teaches the computer-implemented method of claim 1, Liu teaches wherein the mobile platform is a robot (“mobile robot” title and abstract).  

As to claim 4, Liu modified by Wang teaches the computer-implemented method of claim 1, Liu teaches wherein the collected data comprises spatial mapping data and occupancy data (“spatial region of interest plan view maps…” abstract) and (“…height map…” page 2 col. 1). 

As to claim 5, Liu modified by Wang teaches the computer-implemented method of claim 1, wherein creating the model from the spatial map and the occupancy map comprises: 
overlaying, by one or more processors, the occupancy map on the spatial map (“A probabilistic framework was proposed to detect multiple people in a crowded scene by combining multiple detectors. By combining multiple detectors, the Reversible Jump Markov Chain Monte Carlo parting method was adopted to find maximum a probability (MAP) of a posterior probability to track people in a single coherent framework. Mekonnen et al. 18 a cooperative perception system made up of wall cameras and a mobile robot to perceive passer obtain their positions and trajectories…” page 3 col. 2).  

As to claim 6, Liu modified by Wang teaches the computer-implemented method of claim 1, Liu teaches wherein determining the set of occupancy detection devices and the placement for each occupancy detection device of the set of occupancy detection devices is based on solving a multi-objective optimization problem (“…By combining multiple detectors, the Reversible Jump Markov Chain Monte Carlo parting method was adopted to find maximum a probability (MAP) of a posterior probability to track people in a single coherent framework. Mekonnen et al.1 a cooperative perception system made up of wall cameras and a , wherein the multi- objective optimization problem comprises an objective function, a set of constraints, and a set of decision variables (“The first challenge is ascribed to non-rigid people’s poses, variant appearances, and cluttered occlusion.  Another challenge is the complexity of unpredicted motion patterns.  What’s more detection and tracking from a mobile platform additional challenges, such as dynamic background, temporal constraints, and view-angle changes…”  Introduction).  

As to claim 7, Liu modified by Wang teaches the computer-implemented method of claim 6, Liu teaches wherein the objective function defines the objects that are to minimize a total costs of occupancy detection devices while achieving a given accuracy (“Using a consumer-grade camera is cost-efficient, so it is widely adopted in human detection and tracking. To detect and track people in the real world from a moving camera…” page 3, Related work section).  

As to claim 8, this is a computer program product of claim 1.  See rejection for claim 1 above.  Further, Liu teaches one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (“memory” page 3). 

As to claims 9 - 14, see rejection for claims 2 – 7 above respectively.

As to claim 15, this is a computer system claim of claim 1.  See rejection for claim 1 above.  Further, Liu teaches one or more computer processors (inherent to run robot); one or more computer readable storage media (“memory” page 3). 

As to claims 16, see rejection for claim 2 above.

As to claims 17 - 20, see rejection for claims 4 - 7 above.

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Bruemmer, (US PUB 2008/0009966), discloses occupancy change detection system and method (title, abstract, and figures 1 – 39).
Millard, (US PAT 11,016,491), discloses a trajectory planning for mobile robots (title, abstract, and figures 1 – 6).
Sofman, (US PUB 2011/0082585), discloses a method for simultaneous localization and mapping (SLAM) processes for mobile robot (title, abstract, and figures 1 – 16).
Schnittman, (US PUB 2015/0205299), discloses a simultaneous Localization and mapping for a Mobile Robot (title, abstract, and figures 1 – 13).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194